UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report under Section 13 or 15 (d) of Securities Exchange Act of 1934 For the quarterly period ended June 30, 2014 Commission File Number 000-54667 KOLLAGENX CORP. (Exact name of small business issuer as specified in its charter) INTEGRATED ELECTRIC SYSTEMS CORP. (Former Name of small business issuer) NEVADA 20-8624019 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) (Address of Principal Executive Offices & Zip Code) 4850 Eucalyptus Ave. Chino Ca 91710 (800)641-8004 (Telephone Number) Registered Agents of Nevada, Inc. arson St. Ste. 4 Carson, NV 89701 (775)882-4641 (Name, Address and Telephone Number of Agent for Service) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X ]No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes[ X ]No[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ]No[ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer [ ]Accelerated Filer [ ] Non-accelerated filer[ ]Smaller reporting company [X] (Do not check if Smaller reporting company) There were 64,000,000 shares of Common Stock outstanding as of August 14, 2014. KOLLAGENX CORP. TABLE OF CONTENTS Page No. Part I Item 1.
